DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-21 are pending and are presently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 11-14, 17-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In addition, claims 15-16 and 19-20 are also rejected under 35 U.S.C. 112(b) due to their dependency on indefinite independent claim 13. 

Claim 5 recites the limitation "wherein the at least one echogenic portion is formed" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is dependent on claim 1. Claim 1 recites “at least one structured echogenic portion” in lines 4-5. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the echogenic portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is dependent on claim 1. Claim 1 recites “at least one structured echogenic portion” in lines 4-5. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the echogenic portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent on both claims 1 and 6. Claim 1 recites “at least one structured echogenic portion” in lines 4-5, while claim 6 recites “the echogenic portion” in line 2. Claim 8 is thus indefinite because it is not clear whether “the echogenic portion” recited in claim 8 refers to the recitation of claim 1 or the recitation of claim 6. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "the structured echogenic portion" in lines 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is dependent on claim 1. Claim 1 recites “at least one structured echogenic portion” in lines 4-5. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the structured echogenic portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 is dependent on claim 1. Claim 1 recites “at least one structured echogenic portion” in lines 4-5. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the at least one structured echogenic portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. At earlier points in the claim, claim 13 recites “a structured echogenic portion” (line 5) and “the structured echogenic portion” (line 6). Claim 13 is indefinite because it is not clear whether “the at least one structured echogenic portion” in line 8 refers to the “structured echogenic portion” previously recited, or whether this is a new feature. Accordingly, as currently, claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "a structured echogenic portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 is dependent on claim 13. Claim 13 recites “a structured echogenic portion” in line 5, “the structured echogenic portion” in line 6, and “the at least one structured echogenic portion” in line 8. Claim 14 is thus indefinite because it is not clear whether “a structured echogenic portion” recited in claim 14 refers to any of those features previously recited in claim 13, or whether this is a new feature. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the at least one " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is dependent on claim 13. Claim 13 recites “at least one of a shape” in lines 8-9. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the at least one " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent on claim 13. Claim 13 recites “at least one of a shape” in lines 8-9. Accordingly, as currently claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "a patient" in line 8.  There is insufficient antecedent basis for this limitation in the claim. At an earlier point in the claim, claim 21 recites “a patient’s body in line 2. Claim 21 is thus indefinite because it is not clear whether “a patient” in line 8 refers the patient that was previously recited, or whether this is a new patient. Accordingly, as currently, claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "the autonomous ultrasound generating system" in line 14.  There is insufficient antecedent basis for this limitation in the claim. At an earlier point in the claim, claim 21 recites “an autonomous ultrasound imaging system” in line 12. Claim 21 is thus indefinite because it is not clear whether “the autonomous ultrasound generating system” in line 14 is the same system as previously recited in the claim, or if this is a new system. Accordingly, as currently, claimed, there is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "the structured echogenic portion" in each of lines 6, 7, and 16.  There is insufficient antecedent basis for this limitation in the claim. At an earlier point in the claim, claim 21 recites “at least one structured echogenic portion” in line 5, and further recites “the at least one structured echogenic portion” in lines 8-9. Claim 21 is thus indefinite because it is not clear whether all of these recitations refer to the same feature, or whether these are intended to be different features. Accordingly, as currently, claimed, there is insufficient antecedent basis for this limitation in the claim. 
	While Examiner intended to include every claim limitation that lacked antecedent basis, it is possible that some limitations were overlooked. In general, Examiner respectfully suggests maintaining consistency with the exact language used in each independent claim and respective dependent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 12-13, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinnis et al. (US 2014/0221828 A1, hereinafter "McKinnis").

	Regarding claim 1, McKinnis discloses “medical devices which provide echogenically enhanced imaging visibility when imaged by physicians during ultrasound procedures” (McKinnis: [0007]), and further discloses: 
	An echogenically enhanced medical device ("echogenically enhanced markers which are used for imaging medical devices within a body" McKinnis: [0001]) comprising:
a body portion ("medical device 100 is generally cylindrically shaped in the illustrated embodiment, with an outer surface 102 and an end 104" McKinnis: [0021]; [The medical device 100 represents the claimed body portion.]) configured to be inserted within human or animal tissue ("place a medical device subcutaneously within a body" McKinnis: [0002]), the body portion having a first acoustic impedance ("medical device 100 is constructed largely of a plastic or polymer material having acoustic impedance similar to that of body tissue and body fluids. Because of this, ultrasound signals travelling through body tissue and encountering the polymer surface of the medical device 100 will mostly continue along their original trajectory with a minimal portion of the signal being reflected. In this way, the polymer makeup of the echolucent subregions 110 causes the echolucent subregions 110 to be echolucent when placed within a body and imaged through ultrasound imaging procedures" McKinnis: [0026]; "echolucent subregions are generally constructed of a polymer or plastic which has acoustic impedance similar to that of body tissues and fluids" McKinnis: [0009]; [These “echolucent subregions” represent a portion having a first acoustic impedance, which is described as “similar to that of body tissues and fluids.”]);
wherein the body portion further comprises at least one structured echogenic portion ("echogenic subregions 108 include echogenic enhancements" McKinnis: [0027]) having a second acoustic impedance ("echogenic subregions have features or materials which have acoustic impedance much different than that of body tissues and body fluids" McKinnis: [0008]; [These “echogenic subregions” represent a portion having a second acoustic impedance, which is described as “much different than that of body tissues and body fluids.”]) configured to enhance ultrasonic imaging of the medical device when inserted into a patient ("echogenically enhanced medical devices or medical devices having echogenic markers which provide distinctive images which enable physicians to precisely position a medical device within the body relative to other medical devices or body tissue" McKinnis: [0006]),
wherein the at least one structured echogenic portion ("echogenic region 106 enhances the visibility of the medical device during ultrasound imaging procedures by producing a reflection with a signal pattern that is not produced by body tissue and which is readily differentiable from tissue" McKinnis: [0032]) comprises at least one of a structured shape and a discontinuous pattern ("metal material added to the polymer structure in the checkerboard pattern" McKinnis: [0028]; "checkerboard pattern of the echogenic subregions 108 and echolucent subregions 110 makes the echogenic region 106 contrasting with the surrounding body tissue under imaging" McKinnis: [0032]).

	Regarding claim 2, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
	McKinnis further discloses: 
	wherein the body portion comprises one of: a needle ("subcutaneous medical procedures, such as catheters, guidewires, and biopsy needles" McKinnis: [0051]); a catheter ("positioning an echogenic region 106 on a catheter or other medical device" McKinnis: [0033]); a cannula; a guidewire ("subcutaneous medical procedures, such as catheters, guidewires, and biopsy needles" McKinnis: [0051]); an electrical lead; an implantable device; a probe; an implantable fluid delivery port; a breathing tube ("also useful for locating feeding tubes, chest tubes, and drainage tubes" McKinnis: [0002]).

Regarding claim 3, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
	McKinnis further discloses: 
	wherein the body portion is formed from one or more of metal material, plastic material ("medical device 100 is constructed largely of a plastic or polymer material" McKinnis: [0026]), ceramic material, and resin-based material.

Regarding claim 4, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
	McKinnis further discloses: 
	wherein the second acoustic impedance ("echogenic subregions have features or materials which have acoustic impedance much different than that of body tissues and body fluids" McKinnis: [0008]) is different from the first acoustic impedance ("echolucent subregions are generally constructed of a polymer or plastic which has acoustic impedance similar to that of body tissues and fluids" McKinnis: [0009]).

Regarding claim 5, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
	McKinnis further discloses: 
	wherein the at least one echogenic portion is formed from a material that is different from a material of the body portion ("echogenic subregions 108 can include a metal film which is printed on, laid over or otherwise placed on the plastic outer surface 102 of the medical device 100" McKinnis: [0027]; [The echogenic portion includes a metal film, which is a different material than the plastic material of the body portion.]).

Regarding claim 6, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
	McKinnis further discloses: 
	wherein the discontinuous pattern of the echogenic portion is formed by additive or subtractive methods ("echogenic subregions 108 can include a metal film which is printed on, laid over or otherwise placed on the plastic outer surface 102 of the medical device 100" McKinnis: [0027]; [The metal film being printed on/laid over is an additive method.]).

Regarding claim 7, McKinnis discloses: 
	The echogenically enhanced medical device of claim 6, as described above. 
	McKinnis further discloses: 
	wherein the structured shape or discontinuous pattern is formed by printing an echogenic material onto the body portion ("echogenic subregions 108 can include a metal film which is printed on, laid over or otherwise placed on the plastic outer surface 102 of the medical device 100" McKinnis: [0027]).

Regarding claim 8, McKinnis discloses: 
	The echogenically enhanced medical device of claim 6, as described above. 
	McKinnis further discloses: 
	wherein the structured shape or discontinuous pattern is imprinted by using a laser to remove material in the echogenic portion ("echogenic subregions or features can include a plastic structure which has gaseous pits formed beneath the surface of the structure" McKinnis: [0039]; "gaseous pits are formed by laser pitting, i.e. applying a laser to the plastic of the wall to form a bubble or pit in the wall" McKinnis: [0039]).

Regarding claim 12, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
	McKinnis further discloses: 
wherein the echogenic portion is a portion of the body portion formed from an echogenic material ("echogenic materials can be used within the echogenic subregions, such as gases, metals, glasses medium and high density polymers, air bubbles or air pockets" McKinnis: [0010]).

Regarding claim 13, McKinnis discloses “medical devices which provide echogenically enhanced imaging visibility when imaged by physicians during ultrasound procedures” (McKinnis: [0007]), and further discloses: 
A method for preparing an echogenically enhanced medical device ("echogenically enhanced markers which are used for imaging medical devices within a body" McKinnis: [0001]) comprising the steps of:
providing a medical device having a body portion ("medical device 100 is generally cylindrically shaped in the illustrated embodiment, with an outer surface 102 and an end 104" McKinnis: [0021]; [The medical device 100 represents the claimed body portion.]) configured to be inserted within human or animal tissue ("place a medical device subcutaneously within a body" McKinnis: [0002]), the body portion having a first acoustic impedance ("medical device 100 is constructed largely of a plastic or polymer material having acoustic impedance similar to that of body tissue and body fluids. Because of this, ultrasound signals travelling through body tissue and encountering the polymer surface of the medical device 100 will mostly continue along their original trajectory with a minimal portion of the signal being reflected. In this way, the polymer makeup of the echolucent subregions 110 causes the echolucent subregions 110 to be echolucent when placed within a body and imaged through ultrasound imaging procedures" McKinnis: [0026]; "echolucent subregions are generally constructed of a polymer or plastic which has acoustic impedance similar to that of body tissues and fluids" McKinnis: [0009]; [These “echolucent subregions” represent a portion having a first acoustic impedance, which is described as “similar to that of body tissues and fluids.”]);
forming a structured echogenic portion ("echogenic subregions 108 include echogenic enhancements" McKinnis: [0027]) having a second acoustic impedance ("echogenic subregions have features or materials which have acoustic impedance much different than that of body tissues and body fluids" McKinnis: [0008]; [These “echogenic subregions” represent a portion having a second acoustic impedance, which is described as “much different than that of body tissues and body fluids.”]), wherein the structured echogenic portion is configured to enhance ultrasonic imaging of the medical device when inserted into a patient ("echogenically enhanced medical devices or medical devices having echogenic markers which provide distinctive images which enable physicians to precisely position a medical device within the body relative to other medical devices or body tissue" McKinnis: [0006]),
wherein the at least one structured echogenic portion ("echogenic region 106 enhances the visibility of the medical device during ultrasound imaging procedures by producing a reflection with a signal pattern that is not produced by body tissue and which is readily differentiable from tissue" McKinnis: [0032]) comprises at least one of a shape and a discontinuous pattern ("metal material added to the polymer structure in the checkerboard pattern" McKinnis: [0028]; "checkerboard pattern of the echogenic subregions 108 and echolucent subregions 110 makes the echogenic region 106 contrasting with the surrounding body tissue under imaging" McKinnis: [0032]).

Regarding claim 19, McKinnis discloses: 
	The method of claim 13, as described above. 
	McKinnis further discloses: 
wherein the at least one of a shape and a discontinuous pattern is additively formed on the body portion of the medical device ("echogenic subregions 108 can include a metal film which is printed on, laid over or otherwise placed on the plastic outer surface 102 of the medical device 100" McKinnis: [0027]; [The echogenic subregions 108 are being additively formed on the body portion of the medical device.]).

Regarding claim 20, McKinnis discloses: 
	The method of claim 19, as described above. 
	McKinnis further discloses: 
wherein at least one additive structure is printed on the body portion of the medical device ("echogenic subregions 108 can include a metal film which is printed on, laid over or otherwise placed on the plastic outer surface 102 of the medical device 100" McKinnis: [0027]) to form the at least one of a shape and a discontinuous pattern ("metal material added to the polymer structure in the checkerboard pattern" McKinnis: [0028]; "checkerboard pattern of the echogenic subregions 108 and echolucent subregions 110 makes the echogenic region 106 contrasting with the surrounding body tissue under imaging" McKinnis: [0032]).

Regarding claim 21, McKinnis discloses “medical devices which provide echogenically enhanced imaging visibility when imaged by physicians during ultrasound procedures” (McKinnis: [0007]), and further discloses: 
A method for identifying an echogenically enhanced ("echogenic subregions 108 include echogenic enhancements" McKinnis: [0027]) medical device within a patient's body ("When imaged using an ultrasound imaging system, the sharp corners of subregions 108 are visually distinct from surrounding body tissue, allowing a physician to more easily and readily identify the position of the medical device 100" McKinnis: [0032]), the method comprising the steps of:
providing a medical device having a body portion ("medical device 100 is generally cylindrically shaped in the illustrated embodiment, with an outer surface 102 and an end 104" McKinnis: [0021]; [The medical device 100 represents the claimed body portion.]) configured to be inserted within human or animal tissue ("place a medical device subcutaneously within a body" McKinnis: [0002]), the body portion having a first acoustic impedance ("medical device 100 is constructed largely of a plastic or polymer material having acoustic impedance similar to that of body tissue and body fluids. Because of this, ultrasound signals travelling through body tissue and encountering the polymer surface of the medical device 100 will mostly continue along their original trajectory with a minimal portion of the signal being reflected. In this way, the polymer makeup of the echolucent subregions 110 causes the echolucent subregions 110 to be echolucent when placed within a body and imaged through ultrasound imaging procedures" McKinnis: [0026]; "echolucent subregions are generally constructed of a polymer or plastic which has acoustic impedance similar to that of body tissues and fluids" McKinnis: [0009]; [These “echolucent subregions” represent a portion having a first acoustic impedance, which is described as “similar to that of body tissues and fluids.”]);
forming at least one structured echogenic portion on the medical device body portion ("echogenic subregions 108 include echogenic enhancements" McKinnis: [0027]), the structured echogenic portion having a second acoustic impedance ("echogenic subregions have features or materials which have acoustic impedance much different than that of body tissues and body fluids" McKinnis: [0008]; [These “echogenic subregions” represent a portion having a second acoustic impedance, which is described as “much different than that of body tissues and body fluids.”]), wherein the structured echogenic portion is configured to enhance ultrasonic imaging of the medical device when inserted into a patient ("echogenically enhanced medical devices or medical devices having echogenic markers which provide distinctive images which enable physicians to precisely position a medical device within the body relative to other medical devices or body tissue" McKinnis: [0006]), wherein the at least one structured echogenic portion ("echogenic region 106 enhances the visibility of the medical device during ultrasound imaging procedures by producing a reflection with a signal pattern that is not produced by body tissue and which is readily differentiable from tissue" McKinnis: [0032]) comprises at least one of a shape and a discontinuous pattern ("metal material added to the polymer structure in the checkerboard pattern" McKinnis: [0028]; "checkerboard pattern of the echogenic subregions 108 and echolucent subregions 110 makes the echogenic region 106 contrasting with the surrounding body tissue under imaging" McKinnis: [0032]);
inserting the body portion of the medical device into the patient's body ("medical device 100 is configured to be positioned in a permanent or semi-permanent state within a body" McKinnis: [0021]);
receiving data signals ("transducer which emits ultrasound signals is applied (e.g. against the patient's body) so that its signals are directed toward medical device 100. At least a portion of the ultrasound signals hit the medical device 100 and a portion of the signals are reflected back towards the transducer" McKinnis: [0030]) from an autonomous ultrasound imaging system ("ultrasound imaging systems" McKinnis: [0020]), the data signals comprising information related to a plurality of ultrasound waves generated by an ultrasound probe ("transducer emits an ultrasound signal and the signal is reflected partially as it encounters changes in the medium through which it travels" McKinnis: [0022]) of the autonomous ultrasound generating system ("medical device 100 is configured to work in conjunction with existing ultrasound consoles, probes and pulse sequences used within a variety of ultrasound imaging systems" McKinnis: [0020]); and
identifying the structured echogenic portion of the body portion of the medical device using the received data signals ("echogenic region 106 enhances the visibility of the medical device during ultrasound imaging procedures by producing a reflection with a signal pattern that is not produced by body tissue and which is readily differentiable from tissue" McKinnis: [0032]) by identifying the at least one of a shape and a discontinuous pattern of the structured echogenic portion ("echogenic subregions 108 have sharp corners, straight boundaries or borderlines and a relatively heterogenic structure in the illustrated embodiment, which allows the echogenic region 106 to produce images with characteristic features which are readily differentiable from body tissue" McKinnis: [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnis as applied to claims 1 and 13 above, and further in view of Hsu et al. (US 2012/0059308 A1, hereinafter "Hsu").

Regarding claim 9, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
McKinnis is not relied on for teaching: 
wherein the at least one structured shape or discontinuous pattern is a symbol in the form of an arrow, an alphabetical letter, a number, a serial number, a date, a bullseye, a QR code, a bar code, a logo, or other shape configured to indicate the identity of the medical device.
However, in a similar invention in the same field of endeavor, Hsu teaches a catheter that “is constructed of a biocompatible material that further incorporates an echogenic material, thereby rendering the catheter highly visible to ultrasound" (Hsu: [0034]), and further teaches: 
wherein the at least one structured shape or discontinuous pattern is a symbol in the form of an arrow, an alphabetical letter, a number, a serial number, a date, a bullseye, a QR code, a bar code, a logo, or other shape configured to indicate the identity of the medical device ("shown in FIG. 8, a catheter, designated 100E, may include echogenic printed symbols 802 attached to the sheath 102 to indicate information. Non-limiting examples of information that may be indicated by the echogenic printed symbols includes: the model number of the catheter 100, the date of the nerve block procedure, a patient identification number, the depth of insertion of the catheter 100, and the orientation of the catheter 100" Hsu: [0055]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the device with echogenic printed symbols as taught by Hsu. One of ordinary skill in the art would have been motivated to make this modification "to visualize the position and movements of the catheter during the subsequent insertion of the catheter" (Hsu: [0067]). The "inclusion of echogenic materials in the sheath 102 result in enhanced contrast between the catheter 100 and surrounding biological tissues in ultrasound images obtained during the insertion, removal, repositioning and monitoring of the catheter 100 during use" (Hsu: [0043]). Also, the device "may include echogenic materials incorporated into the sheath 102 in order to enhance the contrast of the sheath 102 relative to surrounding biological tissues in an ultrasound image of the catheter inserted in the vicinity of a nerve" (Hsu: [0049]). The ability for echogenic materials on the device to include symbols, letters, and/or numbers will increase the enhancement of the visualization of the device, and can also help to provide the practitioner with more information about the device and the procedure. 

Regarding claim 10, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
McKinnis is not relied on for teaching: 
wherein the at least one structured shape or discontinuous pattern is a combination of alphabetical letters and/or numbers forming a date.
However, in a similar invention in the same field of endeavor, Hsu teaches a catheter that “is constructed of a biocompatible material that further incorporates an echogenic material, thereby rendering the catheter highly visible to ultrasound" (Hsu: [0034]), and further teaches: 
wherein the at least one structured shape or discontinuous pattern is a combination of alphabetical letters and/or numbers forming a date ("shown in FIG. 8, a catheter, designated 100E, may include echogenic printed symbols 802 attached to the sheath 102 to indicate information. Non-limiting examples of information that may be indicated by the echogenic printed symbols includes: the model number of the catheter 100, the date of the nerve block procedure, a patient identification number, the depth of insertion of the catheter 100, and the orientation of the catheter 100" Hsu: [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the device with echogenic printed symbols as taught by Hsu. One of ordinary skill in the art would have been motivated to make this modification "to visualize the position and movements of the catheter during the subsequent insertion of the catheter" (Hsu: [0067]). The "inclusion of echogenic materials in the sheath 102 result in enhanced contrast between the catheter 100 and surrounding biological tissues in ultrasound images obtained during the insertion, removal, repositioning and monitoring of the catheter 100 during use" (Hsu: [0043]). Also, the device "may include echogenic materials incorporated into the sheath 102 in order to enhance the contrast of the sheath 102 relative to surrounding biological tissues in an ultrasound image of the catheter inserted in the vicinity of a nerve" (Hsu: [0049]). The ability for echogenic materials on the device to include symbols, letters, and/or numbers will increase the enhancement of the visualization of the device, and can also help to provide the practitioner with more information about the device and the procedure. 

Regarding claim 17, McKinnis discloses: 
	The method of claim 13, as described above. 
McKinnis is not relied on for teaching: 
wherein the at least one structured shape or discontinuous pattern is a symbol in the form of an arrow, an alphabetical letter, a number, a serial number, a date, a bullseye, a QR code, a barcode, a logo, or other shape configured to indicate the identity of the medical device.
However, in a similar invention in the same field of endeavor, Hsu teaches a catheter that “is constructed of a biocompatible material that further incorporates an echogenic material, thereby rendering the catheter highly visible to ultrasound" (Hsu: [0034]), and further teaches: 
wherein the at least one structured shape or discontinuous pattern is a symbol in the form of an arrow, an alphabetical letter, a number, a serial number, a date, a bullseye, a QR code, a barcode, a logo, or other shape configured to indicate the identity of the medical device ("shown in FIG. 8, a catheter, designated 100E, may include echogenic printed symbols 802 attached to the sheath 102 to indicate information. Non-limiting examples of information that may be indicated by the echogenic printed symbols includes: the model number of the catheter 100, the date of the nerve block procedure, a patient identification number, the depth of insertion of the catheter 100, and the orientation of the catheter 100" Hsu: [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the device with echogenic printed symbols as taught by Hsu. One of ordinary skill in the art would have been motivated to make this modification "to visualize the position and movements of the catheter during the subsequent insertion of the catheter" (Hsu: [0067]). The "inclusion of echogenic materials in the sheath 102 result in enhanced contrast between the catheter 100 and surrounding biological tissues in ultrasound images obtained during the insertion, removal, repositioning and monitoring of the catheter 100 during use" (Hsu: [0043]). Also, the device "may include echogenic materials incorporated into the sheath 102 in order to enhance the contrast of the sheath 102 relative to surrounding biological tissues in an ultrasound image of the catheter inserted in the vicinity of a nerve" (Hsu: [0049]). The ability for echogenic materials on the device to include symbols, letters, and/or numbers will increase the enhancement of the visualization of the device, and can also help to provide the practitioner with more information about the device and the procedure. 

Regarding claim 18, McKinnis discloses: 
	The method of claim 13, as described above. 
McKinnis is not relied on for teaching: 
wherein the at least one structured shape or discontinuous pattern is a combination of alphabetical letters and/or numbers forming a date.
However, in a similar invention in the same field of endeavor, Hsu teaches a catheter that “is constructed of a biocompatible material that further incorporates an echogenic material, thereby rendering the catheter highly visible to ultrasound" (Hsu: [0034]), and further teaches: 
wherein the at least one structured shape or discontinuous pattern is a combination of alphabetical letters and/or numbers forming a date ("shown in FIG. 8, a catheter, designated 100E, may include echogenic printed symbols 802 attached to the sheath 102 to indicate information. Non-limiting examples of information that may be indicated by the echogenic printed symbols includes: the model number of the catheter 100, the date of the nerve block procedure, a patient identification number, the depth of insertion of the catheter 100, and the orientation of the catheter 100" Hsu: [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the device with echogenic printed symbols as taught by Hsu. One of ordinary skill in the art would have been motivated to make this modification "to visualize the position and movements of the catheter during the subsequent insertion of the catheter" (Hsu: [0067]). The "inclusion of echogenic materials in the sheath 102 result in enhanced contrast between the catheter 100 and surrounding biological tissues in ultrasound images obtained during the insertion, removal, repositioning and monitoring of the catheter 100 during use" (Hsu: [0043]). Also, the device "may include echogenic materials incorporated into the sheath 102 in order to enhance the contrast of the sheath 102 relative to surrounding biological tissues in an ultrasound image of the catheter inserted in the vicinity of a nerve" (Hsu: [0049]). The ability for echogenic materials on the device to include symbols, letters, and/or numbers will increase the enhancement of the visualization of the device, and can also help to provide the practitioner with more information about the device and the procedure. 

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnis as applied to claims 1 and 13 above, and further in view of Jones et al. (US 6506156 B1, hereinafter "Jones").

Regarding claim 11, McKinnis discloses: 
	The echogenically enhanced medical device of claim 1, as described above. 
McKinnis is not relied on for teaching: 
wherein the structured echogenic portion is formed by coating a portion of the body portion with an echogenic material.
However, in a similar invention in the same field of endeavor, Jones teaches "a medical device for insertion into biological tissue having an echogenic portion of enhanced visibility in an ultrasound scan, wherein the echogenic portion includes a coating comprising an echogenic layer" (Jones: Col. 2, lines 52-56), and further teaches: 
wherein the structured echogenic portion is formed by coating a portion of the body portion with an echogenic material ("medical device for insertion into biological tissue having a shaft member and a source of RF energy wherein the shaft member has an outer Surface that is coated with a coating that includes an echogenic layer" Jones: Col. 2, lines 59-62).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the echogenic coating as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because "echogenic coating affords electrical insulation to devices used for RF electrosurgical procedures. It has been demonstrated that elongated instruments that are coated with the inventive echogenic coating produce enhanced ultrasound reflection even when viewed along their length" (Jones: Col. 5, lines 65-67 - Col. 6, lines 1-3). In addition, the echogenic coating provides "an echogenic portion of enhanced visibility in an ultrasound scan" (Jones: Col. 2, lines 53-55). 

Regarding claim 14, McKinnis discloses: 
	The method of claim 13, as described above. 
McKinnis is not relied on for teaching: 
wherein the step of forming a structured echogenic portion includes applying a coating of an echogenic material onto at least a portion of the body portion of the medical device.
However, in a similar invention in the same field of endeavor, Jones teaches "a medical device for insertion into biological tissue having an echogenic portion of enhanced visibility in an ultrasound scan, wherein the echogenic portion includes a coating comprising an echogenic layer" (Jones: Col. 2, lines 52-56), and further teaches: 
wherein the step of forming a structured echogenic portion includes applying a coating of an echogenic material onto at least a portion of the body portion of the medical device ("medical device for insertion into biological tissue having a shaft member and a source of RF energy wherein the shaft member has an outer Surface that is coated with a coating that includes an echogenic layer" Jones: Col. 2, lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the echogenic coating as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because "echogenic coating affords electrical insulation to devices used for RF electrosurgical procedures. It has been demonstrated that elongated instruments that are coated with the inventive echogenic coating produce enhanced ultrasound reflection even when viewed along their length" (Jones: Col. 5, lines 65-67 - Col. 6, lines 1-3). In addition, the echogenic coating provides "an echogenic portion of enhanced visibility in an ultrasound scan" (Jones: Col. 2, lines 53-55). 

Regarding claim 15, McKinnis discloses: 
	The method of claim 14, as described above. 
McKinnis is not relied on for teaching: 
further comprising a step of subtractively removing echogenic material from the echogenic coating to form the at least one of a shape and a discontinuous pattern.
However, in a similar invention in the same field of endeavor, Jones teaches "a medical device for insertion into biological tissue having an echogenic portion of enhanced visibility in an ultrasound scan, wherein the echogenic portion includes a coating comprising an echogenic layer" (Jones: Col. 2, lines 52-56), and further teaches: 
further comprising a step of subtractively removing echogenic material from the echogenic coating to form the at least one of a shape and a discontinuous pattern ("echogenic layer further includes (1) particles, (2) voids, or (3) both particles and voids which are represented by reference number 22. The particles and/or voids are preferably evenly distributed throughout the polymeric matrix" Jones: Col. 4, lines 26-30; [The voids represent the areas where echogenic material of the echogenic coating has been subtractively removed.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the echogenic coating as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because "echogenic coating affords electrical insulation to devices used for RF electrosurgical procedures. It has been demonstrated that elongated instruments that are coated with the inventive echogenic coating produce enhanced ultrasound reflection even when viewed along their length" (Jones: Col. 5, lines 65-67 - Col. 6, lines 1-3). In addition, the echogenic coating provides "an echogenic portion of enhanced visibility in an ultrasound scan" (Jones: Col. 2, lines 53-55). With respect to the particles and voids, the "presence of the particles and/or voids imparts improved the ultrasound reflective properties to the echogenic layer" (Jones: Col. 4, lines 30-32). 

Regarding claim 16, McKinnis discloses: 
	The method of claim 14, as described above. 
	McKinnis further discloses an echogenic material being printed on the body of the medical device ("echogenic subregions 108 can include a metal film which is printed on, laid over or otherwise placed on the plastic outer surface 102 of the medical device 100" McKinnis: [0027]). 
McKinnis is not relied on for teaching: 
further comprising a step of printing at least one additive structure onto the coating of echogenic material to form at least one of a shape and a discontinuous pattern.
However, in a similar invention in the same field of endeavor, Jones teaches "a medical device for insertion into biological tissue having an echogenic portion of enhanced visibility in an ultrasound scan, wherein the echogenic portion includes a coating comprising an echogenic layer" (Jones: Col. 2, lines 52-56), and further teaches: 
further comprising a step of printing at least one additive structure onto the coating of echogenic material to form at least one of a shape and a discontinuous pattern ("echogenic layer further includes (1) particles, (2) voids, or (3) both particles and voids which are represented by reference number 22. The particles and/or voids are preferably evenly distributed throughout the polymeric matrix" Jones: Col. 4, lines 26-30; [The particles represent the areas where a structure has been additively added to the coating of echogenic material.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical devices with echogenically enhanced imaging visibility disclosed by McKinnis, by including the echogenic coating as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because "echogenic coating affords electrical insulation to devices used for RF electrosurgical procedures. It has been demonstrated that elongated instruments that are coated with the inventive echogenic coating produce enhanced ultrasound reflection even when viewed along their length" (Jones: Col. 5, lines 65-67 - Col. 6, lines 1-3). In addition, the echogenic coating provides "an echogenic portion of enhanced visibility in an ultrasound scan" (Jones: Col. 2, lines 53-55). With respect to the particles and voids, the "presence of the particles and/or voids imparts improved the ultrasound reflective properties to the echogenic layer" (Jones: Col. 4, lines 30-32). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793